Citation Nr: 1015449	
Decision Date: 04/28/10    Archive Date: 05/06/10

DOCKET NO.  07-12 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a rating in excess of 70 percent for 
posttraumatic stress disorder (PTSD). 

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel



INTRODUCTION

The Veteran served in active duty from June 1969 to October 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating decision that granted an 
increased rating of 70 percent for a psychiatric disorder, to 
include posttraumatic stress disorder (PTSD), and denied a 
claim of entitlement to TDIU.

In a notice of disagreement in August 2006, the Veteran 
indicated that he disagreed with the decision denying TDIU, 
and a statement of the case was issued by the RO pertaining 
to that issue.  Subsequently, on a VA Form 9 Substantive 
Appeal received in April 2007, the Veteran indicated that he 
only wished to appeal the issues listed below (although only 
one issue had been appealed at that point).  While no 
specific mention of either TDIU or PTSD was made, the Veteran 
suggested that he was seeking a rating in excess of the 70 
percent he was receiving at that time.  As will be discussed 
below, these statements are taken as a notice of disagreement 
with the decision that assigned a 70 percent rating for PTSD.  
In this substantive appeal, the Veteran also indicated that 
his condition had considerably deteriorated since his last VA 
examination in 2006, and given this indication of continued 
deterioration, the Board is of the opinion that a decision on 
the Veteran's TDIU claim should be deferred pending further 
examination.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

In order to appeal a RO rating decision to the Board, certain 
procedural steps must be followed to grant the Board 
jurisdiction to review the case.  First, once a rating 
decision issues, the Veteran or his representative must file 
a timely notice of disagreement (NOD); so long as the issues 
being appealed are clear, the AOJ by law must then issue a 
statement of the case (SOC); finally, to convey jurisdiction 
to hear the case on the Board, the Veteran must file a 
timely, substantive appeal.  38 C.F.R. §§ 19.26, 20.200, 
20.201, 20.302(a).  

The Veteran's claim of entitlement to a rating in excess of 
70 percent for PTSD was denied by an August 2006 rating 
decision.  The Veteran initially gave no indication that he 
wished to appeal this denial in an August 2006 notice of 
disagreement which disagreed with the decision regarding his 
TDIU claim.  However, in his April 2007 substantive appeal, 
the Veteran indicated that his rating was too low and 
discussed how his condition had deteriorated over the 
preceding two years.  The Veteran's only service connected 
disability is PTSD and he explained that he was not seeking a 
100 percent rating, just a rating in excess of 70 percent; 
thereby suggesting that he wished to disagree with the rating 
assigned for his PTSD.  No special wording is required for a 
NOD, and the Veteran's statements in his April 2007 
substantive appeal are therefore considered to be a NOD with 
regard to the issue of entitlement to a rating in excess of 
70 percent for PTSD.  See 38 C.F.R. §§ 20.201, 20.302(a).  
The NOD is still pending; and it is therefore proper to 
remand this claim because the Veteran has not been provided a 
SOC on this issue.  Manlincon v. West, 12 Vet. App. 238, 240-
41 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-
410 (1995); Archbold v. Brown, 9 Vet. App. 124, 130 (1996); 
VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).  However, this issue 
will be returned to the Board after issuance of the SOC only 
if perfected by the filing of a timely substantive appeal.  
See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); Archbold, 
9 Vet. App. at 130.

With regard to the issue of a TDIU, the Veteran's 
representative acknowledged that the Veteran was still 
working, but given the Veteran's reported deterioration, a 
final decision on this issue should be deferred pending an 
additional VA examination.  

Additionally, the most recent medical records associated with 
the claims file are for treatment received at the VAMC in 
Nashville, Tennessee, dated in November 2006.  The evidence 
shows that as of January 2007, the Veteran relocated to New 
Orleans, Louisiana, and there is a possibility that there may 
be outstanding treatment records since 2006.  On remand, all 
records dated since November 2006 should be associated with 
the claims file.  38 C.F.R. § 3.159(c)(2) (2009); Bell v. 
Derwinski, 2 Vet. App. 611 (1992).
Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and 
request that he provide sufficient 
information, and if necessary, 
authorization, to enable the RO to obtain 
any additional evidence pertinent to his 
claim for an increased rating for PTSD.  
After securing the necessary 
authorizations for release of this 
information, the RO should seek to obtain 
copies of all records referred to by the 
Veteran not already on file; including 
obtaining any records from the VAMCs in 
Nashville, Tennessee and New Orleans, 
Louisiana, dated from November 2006 to 
the present.

2.  After obtaining the above records, 
schedule the Veteran for a VA examination 
to determine the current severity of his 
service-connected PTSD.  The claims 
folder must be made available to the 
examiner for review and the report should 
note that review.  All signs and symptoms 
of the Veteran's service-connected PTSD 
should be reported in detail and a 
complete rationale should be provided for 
any opinions expressed.  The examiner 
should also describe the impact of the 
Veteran's PTSD on his occupational and 
social functioning.  Finally, the 
examiner should opine as to whether the 
Veteran's service-connected psychiatric 
disability, without consideration of any 
other nonservice-connected disability, 
renders him unable to secure or follow a 
substantially gainful occupation.

3.  The RO should issue a statement of 
the case concerning the claim for a 
rating in excess of 70 percent for PTSD.  
The Veteran, and his representative, 
should be informed of the period of time 
within which a substantive appeal must be 
filed to perfect his appeal to the Board 
concerning this issue.  If a timely 
substantive appeal is not filed, the 
claim should not be certified to the 
Board.  If so, subject to current 
appellate procedures, the case should be 
returned to the Board for further 
appellate consideration, if appropriate.

5.  Then readjudicate the claim for TDIU.  
If the benefit sought remains denied, the 
Veteran should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  Thereafter, return the case to 
the Board.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
Matthew W. Blackwelder
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

